J-S30036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CURRY ROBINSON                             :
                                               :
                       Appellant               :   No. 1557 EDA 2021

              Appeal from the PCRA Order Entered March 18, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0601281-2005


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED OCTOBER 12, 2022

        Curry Robinson (Robinson) appeals pro se from the order entered in the

Court of Common Pleas of Philadelphia County (PCRA court) denying his third

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546 as untimely. Robinson challenges the PCRA court’s application

of the jurisdictional time-bar to his petition and claims he is entitled to review

on the merits in the interests of justice and because of ineffective assistance

of counsel and governmental interference during his proceedings. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30036-22


                                               I.

                                               A.

        This case arises from Robinson’s extensive sexual abuse of this three

stepdaughters and non-biological niece over a six year period from 1996 to

2002, beginning when the victims ranged in age from about 6 to 10 years old.

Robinson waived his right to a jury trial, and on January 4, 2006, the trial

court found him guilty of one count of rape of a child (less than 13 years of

age), one count of involuntary deviate sexual intercourse of a child less than

13 years of age, two counts of aggravated indecent assault of a child, four

counts of endangering the welfare of a child, three counts of unlawful contact

with a minor, four counts of indecent assault, one count of terroristic threats,

four counts of corruption of the morals of a minor, and two counts of indecent

exposure.     On May 19, 2006, the trial court sentenced Robinson to an

aggregate term of 7½ to 15 years’ incarceration, followed by 5 years of

probation. The trial court found Robinson to be a sexually violent predator

(SVP) after a hearing.1

        On appeal, this Court found Robinson’s issues waived based on his filing

of a vague Rule 1925(b) statement2 and we affirmed his judgment of sentence

in February 2008. After Robinson’s direct appeal rights were reinstated nunc


____________________________________________


1   See Megan’s Law, 42 Pa.C.S. §§ 9791-9799.7.

2   See Pa.R.A.P. 1925(b).


                                           -2-
J-S30036-22


pro tunc in a PCRA proceeding, we again affirmed his judgment of sentence.

(See Commonwealth v. Robinson, 23 A.3d 1078 (Pa. Super. 2011)). The

Pennsylvania Supreme Court denied his petition for allowance of appeal on

July 19, 2011. (See Commonwealth v. Robinson 24 A.3d 864 (Pa. 2011)).

       Robinson filed a timely pro se PCRA petition in November 2011 and

appointed counsel filed an amended petition in July 2013. Relevant to the

instant appeal, the PCRA court issued notice of its intent to dismiss the petition

pursuant to Pa.R.Crim.P. 907(1) on June 2, 2014. Robinson filed a pro se

response to that notice, which was docketed on June 25, 2014, and deemed

untimely by the PCRA court. The court formally dismissed Robinson’s PCRA

petition in July 2014, and Robinson appealed from that decision to this Court.

       In that appeal, Robinson contended as to the Rule 907 Response: “the

PCRA court erred by dismissing his Petition without considering his pro se

Response to the court’s Pa.R.Crim.P. 907 Notice of its intent to dismiss the

Amended Petition.” (See Commonwealth v. Robinson, 2016 WL 4727026,

at *4 (Pa. Super. filed June 28, 2016)) (unpublished memorandum).             We

agreed with Robinson on this point and deemed his response timely pursuant

to the prisoner mailbox rule.3 (See id.). We reviewed Robinson’s Rule 907

Response and considered the claims therein, but ultimately determined that



____________________________________________


3 See Commonwealth v. Brandon, 51 A.3d 231, 234 n.5 (Pa. Super. 2012)
(explaining prisoner mailbox rule).


                                           -3-
J-S30036-22


he was not entitled to appellate relief. We affirmed the PCRA court’s order on

June 28, 2016, concluding:      “although the PCRA court erred by deeming

Robinson’s pro se Response as untimely, we may affirm the PCRA court’s

decision to dismiss Robinson’s Amended Petition on any grounds if the record

supports it.” Based on our review of the record, including Robinson’s pro

se Response to the PCRA court’s Rule 907 Notice, Robinson is not entitled to

relief. (Id. at *5) (emphasis added). Robinson then unsuccessfully litigated

a second PCRA petition.

                                       B.

      On September 16, 2019, Robinson filed the instant third pro se PCRA

petition raising multiple claims of ineffective assistance of trial counsel.

Robinson also asserted governmental interference concerning his first PCRA

petition based on the PCRA court’s failure to consider his Rule 907 Response

in rendering its decision.   On February 12, 2021, the PCRA court advised

Robinson in a Zoom conference of its intent to dismiss his PCRA petition

without an evidentiary hearing. In doing so, the court explained: “ineffective

assistance of counsel does not provide an exception to the one year time

limitation for filing a PCRA. A court has no authority to extend the filing period

except as the statute permits.”      (N.T. Hearing, 12/12/21, at 9).        As to

Robinson’s governmental interference claim, the PCRA court found that the

Superior Court already “considered the [Rule 907 notice] and found it to have

no merit whatsoever.” (Id. at 19).       The PCRA court dismissed Robinson’s


                                      -4-
J-S30036-22


petition as untimely on March 18, 2021. Robinson timely appealed4 and he

and the PCRA court complied with Rule 1925.

       In its Rule 1925(a) opinion, the PCRA court stated its conclusion that

Robinson’s PCRA petition is untimely and he failed to establish the applicability

of any exception to the time-bar.                   Regarding Robinson’s governmental

interference claim, the PCRA court found:               “in order to raise this claim, a

petitioner must have been prevented from raising these particular claims

because of governmental interference.                That is not what happened in the

instant matter. Here, the Superior Court was aware of potential governmental

interference [and] corrected it” by considering Robinson’s claims.               (PCRA

Court Opinion, 9/15/21, at 10).

                                               II.

                                               A.

       We begin by noting that a PCRA petition, including a second or serial

petition, must be filed within one year of the date the judgment becomes final.

See 42 Pa.C.S. § 9545(b)(1).5 A judgment becomes final at the conclusion



____________________________________________


4Robinson’s initial notice of appeal dated April 5, 2021, was not docketed in
a timely manner due to an error in the court system. The PCRA court
addressed this error by issuing a September 15, 2021 order deeming his
notice of appeal timely.

5 Whether a PCRA petition is timely raises a question of law for which our
standard of review is de novo. See Commonwealth v. Reid, 235 A.3d 1124,
1166 (Pa. 2020).


                                           -5-
J-S30036-22


of direct review “including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.”       42 Pa.C.S. § 9545(b)(3).        Because the

timeliness requirements of the PCRA are jurisdictional in nature, courts cannot

address the merits of an untimely petition. See Commonwealth v. Moore,

247 A.3d 990, 998 (Pa. 2021) (citation omitted).

      Here, Robinson’s judgment of sentence became final in October 2011

when his time to file a petition for writ of certiorari in the United States

Supreme Court expired. See 42 Pa.C.S. § 9545(b)(3). Because Robinson

filed the instant petition eight years after his judgment of sentence became

final, he must plead and prove one of the three enumerated exceptions to the

PCRA time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).




                                      -6-
J-S30036-22


                                               B.

       Instantly, Robinson contends he is entitled to review of his PCRA petition

on the merits “in the interests of justice notwithstanding the statutory time

bar[.]” (Robinson’s Brief, at 12, 15). Robinson also raises several claims of

ineffective assistance of counsel, including trial counsel’s filing of a vague Rule

1925(b) statement in his first direct appeal.             (See id. at 19-25, 32-39).

Finally, Robinson claims applicability of the governmental interference

exception to the time-bar based on the PCRA court’s failure to consider his

Rule 907 Response in his first PCRA proceeding. (See id. at 25-27).6

                                           III.

                                               A.

       Robinson first contends that review of his PCRA petition on the merits is

necessary in the interests of justice.              In doing so, he encourages us to

disregard the statutory requirements of the PCRA time-bar on an equitable

basis. However, the “period for filing a PCRA petition can be extended only

if the PCRA permits it to be extended i.e., by operation of one of the statutorily

enumerated exceptions to the PCRA time-bar.” Commonwealth v. Nedab,

195 A.3d 957, 960 (Pa. Super. 2018) (citation omitted; emphasis added).

Because the PCRA’s time limitations are mandatory and interpreted based on

their plain meaning, a court lacks authority to extend filing periods except as


____________________________________________


6Because Robinson combines his issues in overlapping arguments in his brief,
we address the crux of his claims to the extent we can discern them.

                                           -7-
J-S30036-22


the statute permits, and the filing period is not subject to the doctrine of

equitable tolling. See Commonwealth v. Lee, 206 A.3d 1, 11 (Pa. Super.

2019) (en banc). Therefore, Robinson’s first argument merits no relief.

                                        B.

        With regard to Robinson’s ineffective assistance of counsel claims, it is

well-settled that such claims do not meet any of the three limited exceptions

to the PCRA time-bar. Therefore, framing an issue in terms of ineffectiveness

will not save an untimely petition from application of the time restrictions of

the PCRA. See Commonwealth v. Robinson, 139 A.3d 178, 186 (Pa. 2016)

(observing there is no statutory exception to PCRA time-bar applicable to

claims alleging ineffectiveness of counsel, and that the PCRA places time

limitations on such claims in order to strike reasonable balance between

society’s need for finality in criminal cases and a convicted person’s need to

demonstrate there has been an error in proceedings). Accordingly, Robinson’s

ineffectiveness claims do not overcome the jurisdictional barrier to addressing

them.

                                        C.

        Lastly, Robinson challenges the PCRA court’s treatment of his Rule 907

Response in his initial PCRA proceeding by contending the PCRA court failed

“to correct a State and Federal due process violation caused by an

administrative breakdown in its office.” (Robinson’s Brief, at 25). According

to Robinson, the court’s failure in this regard constituted governmental


                                       -8-
J-S30036-22


interference for which the only appropriate remedy is to put him “in the

position he [] was in before the error occurred [which] would be before the

PCRA court dismissed his first PCRA” petition in 2014. (Id. at 27).

      “In order to establish the governmental interference exception, a

petitioner must plead and prove: (1) the failure to previously raise the claim

was the result of interference by government officials, and (2) the petitioner

could not have obtained the information earlier with the exercise of due

diligence.” Commonwealth v. Kennedy, 266 A.3d 1128, 1135 (Pa. Super.

2021) (citation omitted).

      Instantly, Robinson has not established either of these prongs. As the

PCRA court emphasized, this Court was already aware of the PCRA court’s

decision not to consider Robinson’s Rule 907 Response when we reviewed the

court’s order on appeal in 2016. In that appeal, Robinson specifically argued

“that the PCRA court erred by dismissing his Petition without considering his

pro se Response to the court’s Pa.R.Crim.P. 907 Notice of its intent to dismiss

the Amended Petition.” (Robinson, supra at *4). We agreed with Robinson

that this was an error and reviewed his pro se response.       However, after

considering Robinson’s response, we ultimately concluded that he was not

entitled to relief on appeal. Although in the instant proceeding Robinson has

reframed this same Rule 907 Response issue in terms of governmental

interference, he fails to recognize that he has already previously challenged




                                     -9-
J-S30036-22


the PCRA court’s error in this regard.      His claim to the contrary merits no

relief.

          In sum, because Robinson’s PCRA petition is untimely and he has failed

to establish an exception to the PCRA’s timeliness requirements, we lack

jurisdiction to consider the merits of his claims. Accordingly, we affirm the

order of the PCRA court.

          Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                                       - 10 -